                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


                                               :
 CLARENCE PATTERSON,                           :
      Plaintiff,                               :          CASE NO. 3:18-cv-2130 (MPS)
                                               :
         v.                                    :
                                               :
 BRUCE LICHTENSTEIN,                           :
     Defendant.                                :
                                               :          February 20, 2020
                                               :

_____________________________________________________________________________

                                     RULING AND ORDER

       The plaintiff, Clarence Patterson, has filed an “emergent” motion for order, ECF No. 19,

asking the Court to issue a cease and desist order against prison officials at Corrigan-Radgowski

Correctional Center (“Corrigan”).

       The plaintiff alleges that Warden Corcella is “putting together an administration that has

no leaks in it so that the prison officials can basically do anything including take a prisoner’s

life.” ECF No. 19 at 1. The plaintiff states that the usual practice in the Department of

Correction is that, when a correctional officer is promoted to lieutenant, he will be transferred to

a different facility. Id. ¶¶ 3-4. However, Warden Corcella has retained between eight and

fourteen newly promoted lieutenants at Corrigan. Id. ¶¶ 10-12. The plaintiff contends that none

of the newly promoted lieutenants offered any assistance in solving crimes at the facility. Id. ¶¶

12-16. The plaintiff also alleges that, in 2016, he settled a case against Officer Aponte for

planting drugs in the plaintiff’s cell and now Officer Aponte has been assigned as a Disciplinary

Investigator. Id. ¶¶ 28-30. The plaintiff wants the Court to order Warden Corcella “to stop
building an army” and transfer some of the newly promoted lieutenants to other correctional

facilities. Id. ¶¶ 31-32.

        The plaintiff further alleges that he was “a victim of this hangman game” on October 16,

2019. Id. ¶ 34. He states that he had a deposition scheduled the following day and characterizes

the deposition as beginning to hold medical staff accountable for their failure to treat his back

condition. Id. ¶¶ 35-38. That evening he was falsely issued a disciplinary report, the deposition

was postponed, and the plaintiff was not allowed his legal materials in segregation. Id. ¶¶ 44-50,

63-64, 71-74.

        The plaintiff seeks an order directing Warden Corcella to take some actions and refrain

from other actions. Thus, he seeks injunctive relief. Interim injunctive relief “is an

extraordinary and drastic remedy, one that should not be granted unless the movant, by a clear

showing, carries the burden of persuasion.” Grand River Enterprise Six Nations Ltd. v. Pryor,

481 F.3d 60, 66 (2d Cir. 2007) (citation omitted). To prevail, the plaintiff must demonstrate

“that he is likely to succeed on the merits, that he is likely to suffer irreparable harm in the

absence of preliminary relief, that the balance of equities tips in his favor, and that an injunction

is in the public interest.” Glossip v. Gross, ___ U.S. ___, 135 S. Ct. 2726, 2736 (2015) (internal

quotation marks and citation omitted). The Second Circuit considers a showing of irreparable

harm the most important requirement for an award of preliminary injunctive relief. NAACP v.

Town of East Haven, 70 F.3d 219, 224 (2d Cir. 1995). The irreparable injury

prerequisite requires proof of harm that is “actual and imminent” and “not remote

or speculative.” Pisarri v. Town Sports Int'l, LLC, 758 F. App'x 188, 190 (2d Cir. 2019)



                                                   2
(quoting Jackson Dairy, Inc. v. H.P. Hood & Sons, Inc., 596 F.2d 70, 72 (2d Cir. 1979) (internal

quotation marks omitted)).

       Where the plaintiff seeks a mandatory injunction, i.e., an injunction seeking to order the

defendants to perform positive acts, he must meet a higher standard. Cacchillo v. Insmed, Inc.,

638 F.3d 401, 406 (2d Cir. 2011) (citing Citigroup Global Mkts., Inc. v. VCG Special

Opportunities Master Fund Ltd., 598 F.3d 30, 35 n.4 (2d Cir. 2010)). A mandatory preliminary

injunction “should issue only upon a clear showing that the moving party is entitled to the relief

requested, or where extreme or very serious damage will result from the denial of preliminary

relief.” Id. (citing Citigroup Global Mkts., 598 F.3d at 35 n.4 (internal quotation marks omitted);

see also Tom Doherty Assocs., Inc. v. Saban Entertainment Inc., 60 F.3d 27, 33-34 (2d Cir.

1995) (plaintiff seeking mandatory injunction must make “clear” or “substantial” showing of

likelihood of success on the merits of his claim).

       The district court has wide discretion in determining whether to grant preliminary

injunctive relief. Moore v. Consolidated Edison Co. of New York, Inc., 409 F.3d 506, 511 (2d

Cir. 2005). “In the prison context, a request for injunctive relief must always be viewed with

great caution so as not to immerse the federal judiciary in the management of state prisons.”

Fisher v. Goord, 981 F. Supp. 140, 167 (W.D.N.Y. 1997) (citing Farmer v. Brennan, 511 U.S.

825, 846-47 (1994)) (other citations omitted).

       In addition, because the plaintiff must demonstrate a likelihood of success on the merits

of his claims in the complaint to obtain preliminary injunctive relief, the injunctive relief

requested must relate to those claims. See, e.g., De Beers Consol. Mines Ltd. v. United States,

325 U.S. 212, 220 (1945) (preliminary injunction appropriate to grant intermediate relief of “the

                                                  3
same character as that which may be granted finally,” but inappropriate where the injunction

“deals with a matter lying wholly outside of the issues in the suit”); Torres v. UConn Health,

2017 WL 3713521, at *2 (D. Conn. Aug. 29, 2017) (preliminary injunctive relief not warranted

because claim in motion was unrelated to underlying claims in complaint).

       The plaintiff seeks a mandatory injunction. He wants the Court to dictate how the

correctional facility should be staffed. The only issue in this case is the adequacy of the

plaintiff’s dental treatment. See Initial Review Order, ECF No. 6. The plaintiff’s request is

unrelated to his dental treatment. Thus, the motion is not properly brought in this case.

       In addition, the court cannot enjoin the actions of any person unless the court has

personal jurisdiction over him. Himmelreich v. Warden FCI Danbury, No. 3:14-cv-930(SRU),

2014 WL 5783003, at * (D. Conn. Nov. 6, 2014) (citing In re Rationis Enters., Inc. of Pan., 261

F.3d 264, 270 (2d Cir. 2001)). The plaintiff specifically seeks injunctive relief against Warden

Corcella. However, there is only one defendant in this case, dentist Dr. Bruce Lichtenstein, who

is named in his individual capacity only. See Initial Review Order, ECF No. 6. Injunctive relief

is not available from defendants in their individual capacities, Arzuaga v. Quiros, No.

3:10CV1200(DJS), 2015 WL 13021466, at *1 (D. Conn. Nov. 9, 2015) (citation omitted), and

neither Warden Corcella nor any prison official responsible for prison administration, is a

defendant.

       The plaintiff’s motion [ECF No. 19] is DENIED.

       The plaintiff’s motion for reconsideration [ECF No. 21] is DENIED because (1) the

rules do not allow the filing of multiple motions for reconsideration, (2) the motion fails to point

to data or controlling law that the Court overlooked, and (3) disagreement with the Court’s ruling

                                                 4
is not a viable claim of judicial bias.

        SO ORDERED at Hartford, Connecticut, this 20th day of February 2020.

                                                         /s/
                                          Michael P. Shea
                                          United States District Judge




                                             5
